OPINION OF THE COURT
Arthur J. Abrams, J.
There is no authority for an award of counsel fees in a custody proceeding other than from one parent to another (Matter of Carnese v Carnese, 93 Misc 558).
Subdivision (b) of section 237 of the Domestic Relations Law, the applicable statute, provides that only a husband or father can be directed to pay counsel fees in a custody proceeding. This section was amended in 1978 and the Legislature saw fit not to alter the above-stated provision despite the fact that existing section 72 of the Domestic Relations Law gave a grandparent the right to petition for visitation of a grandchild under certain circumstances. Thus, we hold that the special financial interdependence that exists between spouses and parents that gives rise to the obligation to pay counsel fees in a custody proceeding does not exist between a mother-in-law and a daughter-in-law as in the case at bar.